 


114 HR 1120 IH: To enhance interstate commerce by creating a National Hiring Standard for Motor Carriers.
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1120 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Mr. Duncan of Tennessee (for himself, Mr. Hanna, Mr. Rodney Davis of Illinois, Mr. Paulsen, and Mr. Meadows) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To enhance interstate commerce by creating a National Hiring Standard for Motor Carriers. 
 
 
1.National hiring standards for motor carriers 
(a)Limitation on state lawSubject to subsection (b), a State may not enforce a law or impose liability on an entity that hires a motor carrier for the transportation of property or household goods if such liability arises from a claim or cause of action related to the negligent selection of such motor carrier under common law, statutory law, or any rule, regulation, standard, or provision having the force of law, for personal injury, death, or damage caused to cargo or other property by such motor carrier.  (b)Requirements for immunity from liabilityTo be eligible for the liability immunity described in subsection (a), an entity shall, prior to tendering a shipment, but not more than 35 days before the pickup of a shipment by the hired motor carrier, verify that the motor carrier at the time of such verification— 
(1)if applicable, is registered with and authorized by the Federal Motor Carrier Safety Administration to operate as a motor carrier or household goods motor carrier;  (2)has the minimum insurance coverage required by Federal regulation; and 
(3)does not have an unsatisfactory safety rating issued by Federal Motor Carrier Safety Administration, in force at the time of the verification.  (c)DefinitionsIn this section— 
(1)the term entity means a person acting as a shipper, or as a broker, as a consignee, a freight forwarder, or a household goods freight forwarder as defined in section 13102 of title 49, United States Code, a Non-Vessel Operating Common Carrier, an ocean freight forwarder, or an ocean transportation intermediary, as defined in section 40102 of title 46, United States Code, an indirect air carrier authorized to operate under a Standard Security Program approved by the Transportation Security Administration, a customs broker licensed in accordance with section 111.2 of title 19, Code of Federal Regulations, an interchange motor carrier as defined by and subject to the provisions of section 13902(i)(1)(B) and (2) of title 49, or a warehouse as defined in Article 7–102(13) of the Uniform Commercial Code as promulgated by the Uniform Law Commission and American Law Institute;  (2)the term motor carrier means a motor carrier or a household goods motor carrier as defined in section 13102 of title 49, United States Code, and subject to Federal motor carrier financial responsibility and safety regulations; and 
(3)the term State means each of the 50 States, a political subdivision thereof, any intrastate agency, any other political agency of 2 or more States, the District of Columbia, American Samoa, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands.  (d)Applicability and effective dateNotwithstanding any other provision of law, this section shall apply with respect to any action commenced on or after the date of enactment of this section without regard to whether the harm that is the subject of the action, or the conduct that caused the harm, occurred before such date of enactment. 
 
